10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-Cr-00835-DSF Document 1 Filed 12/04/18 Page 1 of 2 Page |D #:1

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
October 2018 Grand Jury

CR@'<R'lS-OOS$S~D§F

I N D I C T M E N T

UNITED STATES OF AMERICA,

Plaintiff,

v. [26 U.S.C. § 5861(d): Possession
of Unregistered Firearms; 26
U.S.C. § 5861(i): Possession of

ERNEST ARMANDO ANDUJO,
Firearms without Serial Numbers]

Defendant.

 

 

 

 

The Grand Jury charges:

COUNT ONE

[26 u.s.c. § 5861(d)]

within the

2018, in Los Angeles County,

On or about November 2,

Central District of California, defendant ERNEST ARMANDO ANDUJO

(“ANDUJO”) knowingly possessed two firearms, namely, two firearm

silencers of unknown manufacturer, which defendant ANDUJO knew to

each be a firearm silencer, as defined in Title 26, United States

Code, Section 5845(a)(7), and Title 18, United States Code, Section

921(a)(24), and each of which had not been registered to defendant
ANDUJO in the National Firearms Registration and Transfer Record, as

required by Title 26, United States Code, Chapter 53.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00835-DSF Document 1 Filed 12/04/18 Page 2 of 2 Page |D #:2

COUNT TWO
[26 U.S.C. § 5861(1)]

On or about November 2, 2018, in Los Angeles County, within the
Central District of California, defendant ERNEST ARMANDO ANDUJO
(“ANDUJO”) knowingly possessed two firearms, namely, two firearm
silencers of unknown manufacturer, which defendant ANDUJO knew to
each be a firearm silencer, as defined in Title 26, United States
Code, Section 5845(a)(7), and Title 18, United States Code, Section
921(a)(24), and each of which did not bear a serial number or other

information required by Title 26, United States Code, Section 5842.

A TRUE BILL

/6/

Foréperson

NICOLA T. HANNA
United States Attorney

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

5@@\

SCOTT M. GARRINGER
Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

CATHERINE S. AHN
Assistant United States Attorney
General Crimes Section

 

